Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 15, 2022

                                      No. 04-22-00009-CV

                     IN THE INTEREST OF D.R.B. AND E.B., Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1988-CI-00019
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on January 5, 2022. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that appellant’s counsel, Markes Eugene Kirkwood, file an
amended notice of appeal in compliance with section 51.017(a) within ten days from the date of
this order. If appellant fails to file an amended notice of appeal within the time provided, an
order may be issued directing Mr. Kirkwood to appear and show cause why he should not be
held in contempt for failing to file the amended notice of appeal. The clerk of this court shall
cause a copy of this order to be served on Mr. Kirkwood by certified mail, return receipt
requested, or give other personal notice of this order with proof of delivery.

        On February 10, 2022, court reporters Delcine Benavides filed a notification of late
record requesting an extension until March 10, 2022 to file the reporter’s record. The
notification of late reporter’s record is hereby NOTED. Time is extended to March 10, 2022.

        On February 10, 2022, court reporter Maria Fattahi filed a notification of late record
requesting an extension until March 14, 2022 to file the reporter’s record. The notification of
late reporter’s record is hereby NOTED. Time is extended to March 14, 2022.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court